DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 07/26/2022. Claims 1, 13, and 19 have been amended. Therefore, Claims 1-7, 9, 11, and 13-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.


Claim Rejections – 35 USC §101

2.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-7, 9, 11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
4.	Regarding Step 1, Claims 1 and 13 are directed toward a computer-implemented method, i.e., an act or step, or a series of acts or steps. Claim 19 is directed toward a machine, i.e., a system consisting of parts, or of certain devices and combination of devices. Thus, these claims fall within one of the four statutory categories as required by step 1. 
5.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 13 and 19 reflect essentially the same abstract features as claim 1, thus, claims 13 & 19 are abstract for the same reasons as claim 1 as specified below.  
Regarding independent claims 1, 13, & 19, the italicized limitations emphasized below correspond to the abstract ideas of the claimed invention:
 “translating a voice search for an item to a text search wherein translating further includes receiving the voice search from a user”, “obtaining a current geolocation that initiated the voice search”, “submitting the text search with the current geolocation as a search to obtain search results”, “identifying multiple locations within a store associated with the current geolocation for the item from the search results”, “wherein identifying further includes identifying a specific aisle location for the item and a specific shelf location for the item within the aisle for each multiple location”, “sorting the multiple locations for the item based on computed distances between the current geographical location with each of the multiple locations within the store”, “selecting an item location associated with being in a particular location within the store that is closest to the current geographical location based on the sorting”, “providing the search results with the item location, wherein providing further includes providing the item location and the search results as voice search results and text-based search results, and wherein the search results comprise the multiple locations and the item location selected for the item within the store”, “wherein providing further includes requesting voice clarification from the user to provide attributes of the item when multiple locations are associated with the item having different attributes at the item location and remaining one of the multiple locations, and providing a closet corresponding item location for the item from the multiple locations first in the search results based on the voice clarification when the item location changes because of the voice clarification and when the item locations does not change because of the voice clarification making the closet corresponding item location be the item location”
The limitations above demonstrate, independent claims 1, 13 & 19 are directed toward the abstract idea of allowing a user to conduct a voice search and providing the user navigation guidance to  multiple item locations for the same item  located within a store, which encompasses commercial interactions, including marketing/sales activities and behaviors and managing personal behavior/relationships or interactions between people, which falls within the certain methods of organizing human activity grouping. See MPEP 2106.04(a)(2)
The Applicant’s Specification in at least [¶ 0034] emphasizes the commercial practice of how the location of a consumer (through determination of a geolocation of a consumer's device) and the specific item-level detail for an item within a store location can be processed an item level-detail and location database to provide the consumer dynamic and real-time guidance to a specific desired item within the store from the current location of the consumer. This is of import because most consumers struggle to find items within a store especially when the store carries a large number of items such as superstores and grocery stores.

Claims 1, 13 & 19 are considered certain methods of organizing human activity because as claimed, the limitations of “translating a voice search for an item to a text search wherein translating further includes receiving the voice search from a user”, “obtaining a current geolocation that initiated the voice search”, “submitting the text search with the current geolocation as a search to obtain search results”, “identifying multiple locations within a store associated with the current geolocation for the item from the search results”, “sorting the multiple locations for the item based on computed distances between the current geographical location with each of the multiple locations within the store”, “selecting an item location associated with being in a particular location within the store that is closest to the current geographical location based on the sorting”, “providing the search results with the item location, wherein providing further includes providing the item location and the search results as voice search results and text-based search results, and wherein the search results comprise the multiple locations and the item location selected for the item within the store”, “wherein providing further includes requesting voice clarification from the user to provide attributes of the item when multiple locations are associated with the item having different attributes at the item location and remaining one of the multiple locations, and providing a closet corresponding item location for the item from the multiple locations first in the search results based on the voice clarification when the item location changes because of the voice clarification and when the item locations does not change because of the voice clarification making the closet corresponding item location be the item location” pertains to product location services which encompasses a commercial interaction,  (i) marketing or sales activities, or behaviors and (i) managing personal behavior/relationships or interactions between people including a series of steps a user follows to request and clarify guidance to the item located in multiple locations within the store which is subject matter covered in certain methods of organizing human activity grouping. See 84 Fed. Reg. (4) at 52.   
6.	Regarding Step 2A [prong 2], independent claims 1, 13, & 19 include the following additional elements which do not amount to a practical application: 
“providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing”, “an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server”, “a user-facing interface of a device”, “an item location database”, “processing the executable instructions from the server as a Software-as-a Service (SaaS) to the device”, “an application” – see claims 1, 13, & 19, “a location-based voice manager”, “an item-location interface” – see claim 19 merely recite the words apply it with the judicial exception, or merely include instructions to implement an abstract idea on a compute, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
The other additional element of “causing the user-facing interface to present a map of the store with the closest corresponding item location pinned on a physical layout of the store within the map and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current geolocation of the device to the closest corresponding item location” adds insignificant extra solution activity to the judicial exception, i.e., data output, as discussed in MPEP 2106.05 (g).
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing”, “an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server”, “a user-facing interface of a device”, “an item location database”, “processing the executable instructions from the server as a Software-as-a Service (SaaS) to the device” – see claims 1, 13, & 19, “a location-based voice manager”, “an item-location interface” – see claim 19  are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
The other additional elements of “causing the user-facing interface to present a map of the store with the closest corresponding item location pinned on a physical layout of the store within the map and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current geolocation of the device to the closest corresponding item location” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the Symantec, OIP Techs., Versata and buySAFE court decisions cited in MPEP 2106.05 (d)(II) indicated that mere “receiving or transmitting data over a network” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well-understood, routine, conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that the “causing”, steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim is not eligible at Step 2B.
8.	Dependent claims 2-7, 9, 14-18, and 20 merely add additional embellishments of the abstract idea of independent claims 1, 13, and 19 respectively, for example, further reciting “engaging in voice feedback clarification with the user” – claim 2, “overriding the current geolocation with a specific location that is identified from the text search” – claim 3, “providing the specific location as the current geolocation for the text search” – claim 4, “engaging in interactive search refinement with the user” – claim 7, “receiving a modified voice search” – claim 14, “adjusting the sort order based on a voice instruction” – claim 15 describe activities the user may perform to modify the search for the item.  These features only serve to further narrow how the abstract idea may be performed. Next, the limitations of “identifying a server having the item location database for processing the text search” – claim 5, “obtaining item attributes for the item” – claim 6 are selecting a particular data source or type of data to be manipulated as discussed in MPEP 2106.05 (g) adds insignificant extra solution activity to the abstract idea. Next, the limitations of “providing navigation instructions from the current geolocation to the closet corresponding item location” – claims 9 & 17, “providing the search results in sort order” – claim 11, “presenting the search results as an interactive map” – claim 16, “audibly communication the presented search results” – claim 18 require the use of software to tailor information and provide it to a user and are mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05 (f). Claim 20 describes the server and device in addition to the limitations reciting the judicial exception. As previously explained, these claimed additional elements merely recite the words “apply it” with the judicial exception and use a computer as a tool to perform an abstract idea. 
Accordingly, the dependent claims also fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-7, 9, 11, and 13-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.
 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-7, 9, 11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn (2012/0232897) in view of Franco (2009/0012704) in view of Arrasvuori (2011/0119298) in further view of Argue (2015/0371319).

With respect to claims 1, 13, and 19, Pettyjohn discloses 
a computer-implemented method and system, comprising:
providing executable instructions to a hardware processor of a server (¶ 0033: discloses logic instructions for performing the tasks involved in receiving a user’s request, locating product information, responding by sending the product information to the user, and other tasks performed by a speech and data server.) from a non-transitory computer-readable storage medium (¶ 0034: discloses a computer readable medium) causing the hardware processor to perform processing, comprising: 
translating a voice search for an item to a text search (¶ 0062: discloses the automatic speech recognition system performs data conversion converting voice to text data.), 
wherein translating further includes receiving the voice search from a user- facing interface of an application that executes on a device operated by a user (¶ 0062, 0064: discloses operation of the system can be implemented using a smart phone application or a mobile web interface for example, the user can open a smart phone application using voice or text to search for products.); 
obtaining a current geolocation of the device that initiated the voice search (¶ 0062: discloses the automatic speech recognition system operates as a data filter to identify the location “city and state” and store according to voice signals from the user.); 
submitting the text search with the current geolocation as a search in an item location database to obtain search results (¶ 0062: discloses sending the text data corresponding to the product query from the user and performs a data search to search the retail store inventory database.); 
providing the search results with the item location to the device (¶ 0020: discloses a server generates a real-time voice and/or text response to provide the user with the location of the product within the store.), 
wherein providing further includes providing the item location and the search results as voice search results and text-based search results (¶ 0020: discloses a server generates a real-time voice and/or text response to provide the user with the location of the product within the store.), and wherein the search results comprise the multiple locations and the item location selected for the item within the store (¶ 0021, 0024: discloses the voice search can generate mobile maps of the stores built into the phone app.  The maps can route the user through the store based upon multiple search items or items found in a recipe), 
wherein providing further includes requesting voice clarification from the user to provide attributes of the item when the multiple locations are associated with the item having different attributes at the item location and remaining ones of the multiple locations  (¶ 0020, 0039, 0053: discloses the controller can be further configured to offer additional product information to the user according to the product request and send the user a voice response prompt for requesting the additional product information.  The user can search by product name, product description, brand name, product category, and/or other suitable criteria.), and providing a closest corresponding item location for the item from the multiple locations first in the search results based on the voice clarification when the item location changes because of the voice clarification and when the item locations does not change because of the voice clarification making the closest corresponding item location be the item location (¶ 0020,0024, 0055: discloses the user request multiple products and the system can route the user through the store in the most efficient manner from one product to the next.  The server generates a real-time voice response to provide the user with the location of the product within the store. The mapping function can be used to map items from a single recipe to help the user find all the items needed for the recipe in the store.); and 
causing the user-facing interface to present a map of the store with the closest corresponding item location pinned on a physical layout of the store within the map (¶ 0049-0051, 0064: discloses the map includes directions to a product location and the method determines a most efficient shopping route using product location points on the mobile web map.) and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current location of the device to the closest corresponding item location. (¶ 0020, 0064: discloses a server generates a real-time voice and/or text response to provide the user with the location of the product within the store.  The system responds with an answer such as returning the result to the user’s phone (i.e., a mobile web interface) and offers to map the product on a store map. The user has an option to map the product, shopping lists, or recipe items using mobile store and routing maps to the map to route the user through the store which maps items and route lists for as many items are requested).
Pettyjohn does not explicitly disclose the following limitations.
However, Franco which is pertinent art to the claimed invention is related to systems and methods used in retail shopping. (¶ 0002)
identifying multiple locations within a store associated with the current geolocation of the device for the item from the search results (¶ 0047-0048: discloses the product location service can take the form of a location based service that uses the location of a user’s mobile device as part of providing the service.  In some forms, access to product location information in the form of a list or a graphical store routing map or both of the store could be provided with an indication of the product location.  The resultant product location information could be a simple list specifying the aisle identification number and additional detail such as distance down the aisle, the side of the aisle where the product is located, and the shelf or height above the floor.),
wherein identifying further includes identifying a specific aisle location for the item (¶ 0048-0049: discloses specifying the aisle identification number) and a specific shelf location (¶ 0048-0049: discloses specifying the shelf) for the item within the aisle for each multiple location (¶ 0074-0075: discloses “decking screws” – aisle 4, shelves 2, 3, 4, 5.);
sorting the multiple locations for the item based on computed distances between the current geographical location of the device with each of the multiple locations within the store (¶ 0071, 0077: discloses showing a path through the store by simply numbering items or using graphical item indicators in an optimized order.); 
selecting an item location associated with being in a particular location within the store that is closest to the current geographical location of the device based on the sorting (¶ 0071-0072, 0075, 0077: discloses the system returns the product location for “decking screws” as aisle 4, halfway down, shelves 2, 3, 4, 5.  This information is passed to the mobile device.  When the user is operating the mobile device in the store and a LBS is employed that can operate indoors the users location with respect to the product being located can be shown.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify the system of Pettyjohn, to include the features of the product location service, as disclosed by Franco to achieve the claimed invention. As disclosed by Franco, the motivation for the combination would have been to help users minimize their physical shopping effort and time it takes to conduct their shopping. (¶ 0046)
The combination of Pettyjohn and Franco does not explicitly disclose the limitations of using an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server.
However, Arrasvuori is pertinent in art to the claimed invention is related to providing an information search service. (¶ 0006)
an Application Programming Interface (API) (¶ 0053, 0148: discloses an API) and interfacing with a voice-to-text plugin service accessible from the server (¶ 0053, 0148: discloses the search service server may call a speech-to-text service to interpret the meaning of the voice recording.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the systems of Pettyjohn and Franco, to include the feature of an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server, as disclosed by Arrasvuori to achieve the claimed invention.  As disclosed by Arrasvuori, the motivation for the combination would have been to incorporate functionality for sending search query expressions and receiving search results. (¶ 0053) 
The combination of Pettyjohn, Franco, Arrasvuori does not explicitly disclose the limitation of processing the executable instructions from the server as a Software-as-a Service (SaaS) to the to the device operated by the user.
However, Argue which is pertinent in art to the claimed invention is related to providing voice directions to a customer within a store and a mobile device that provides step by step voice directions to the customer. (abstract)
processing the executable instructions from the server as a Software-as-a Service (SaaS) to the to the device operated by the user (abstract, ¶ 0019: discloses providing voice directions to a customer within a store and a mobile device that provides step by step voice directions to the customer.  The databases and servers can be included in a cloud model and the cloud model can be composed of Software as a Service.)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the systems of Pettyjohn, Franco, and Arrasvuori to include the feature of processing the executable instructions from the server as a Software-as-a Service (SaaS) to the to the device operated by the user, as disclosed by Argue to achieve the claimed invention.  As disclosed by Argue, the motivation for the combination would have been to enable on-demand network access between shared computing resources when searching from an item with the store. (¶ 0007, 0019)

With respect to claim 2, the combination of Pettyjohn, Franco, Arrasvuori, and Argue, discloses the method of claim 1, 
wherein translating further includes engaging in voice feedback clarification with the user providing the voice search for identifying the item from the voice search. (¶ 0053: Pettyjohn discloses the user can be sent a voice response prompt which requests additional product information.)

With respect to claim 3, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 1, 
wherein obtaining further includes overriding the current location with a specific location that is identified from the text search. (¶ 0053, 0061: Pettyjohn discloses once the user receives the requested information the system can request whether the user would like to locate another product or more information.)

With respect to claim 4, the combination of Pettyjohn, Franco, Arrasvuori, and Argue, discloses the method of claim 3, 
wherein submitting further includes providing the specific location as the current location for the text search submitted to the item location database. (¶ 0062: Pettyjohn discloses sending the text data corresponding to the product query which includes city, state, and store location from the user and performs a data search to search the retail store inventory database.)

With respect to claim 5, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 1, 
wherein submitting further includes identifying a server having the item location database for processing the text search based on the current location. (See Pettyjohn - ¶ 0062, 0064-0065: discloses the user requests a product and the access system forwards the request over a network to a bank of servers to search a database of product taxonomy grammars.)

With respect to claim 6, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 1,
wherein submitting further includes obtaining item attributes for the item along with the item location with the search results. (¶ 0020: Pettyjohn discloses the user can search by product name, product description, brand name, product category, and/or other suitable criteria.)

With respect to claim 7, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 6, 
wherein providing further includes engaging in interactive search refinement with a user that provided the voice search through the item attributes. (¶ 0020, 0061: Pettyjohn discloses the system uses speech to text technology and connects a user to the system to receive product location information within a particular site such as a grocery store or hardware store.  A server generates real-time voice and/or text response to provide the user with the location of the product in the store.  Once the user and/or customer receive the requested information, the system can request whether the user/or customer would like to locate another product or more information.)

With respect to claims 9 and 17, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method, 
wherein causing further includes providing navigation instructions to the device from the current location to the closet corresponding item location. (¶ 0021, 0024, 0043, 0049-0051, 0054: Pettyjohn discloses the maps route the user through the store based upon multiple search items or items found in a recipe.  The map includes visual directions to a product location from a stationary point from within the store.)

With respect to claim 11, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 1, 
wherein providing further includes providing the search results in a sort order based on a preference or profile for the user that provided the voice search. (¶ 0062, 0064, 0068: Pettyjohn discloses the results are ranked by relevance wherein the product request is match against the product database and results are displayed to the user.)

With respect to claim 14, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 13 further comprising, receiving a modified voice search in response to presenting the search results and processing the modified voice search with the server. (¶ 0053, 0061: Pettyjohn discloses the user can be sent a voice prompt requesting additional product information.)

With respect to claim 16, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method, 
wherein presenting further includes presenting search results as an interactive map on the display with the current location and the item location pinned on the interactive map. (¶ 0021, 0024, 0043, 0049-0051: Pettyjohn discloses based upon a product search, a map of the site can be shown on a display screen for the user’s communication device to provide a visual representation of the location of the product at the site.  The maps are dynamic and can route the user from product location to product location inside a venue)

With respect to claim 18, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the method of claim 13, 
wherein presenting further includes audibly communicating the presented search results through a speaker of the device as voice results. (¶ 0033, 0062: Pettyjohn discloses sending to the user a created voice response based upon the user’s requested match.)

With respect to claim 20, the combination of Pettyjohn, Franco, Arrasvuori, and Argue discloses the system of claim 19, 
wherein the server is part of a cloud processing environment having at least one additional server (¶ 0020, 0064: Pettyjohn discloses a bank of servers.), and wherein the device is one of: a wearable processing device, a tablet, a phone, a laptop, and a computer-enabled device integrated into or affixed to a vehicle. (¶ 0020, 0064: Pettyjohn discloses a user or customer personal mobile phone.)

12.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn (2012/0232897) in view of in view of Franco (2009/0012704) in view of  Arrasvuori (2011/0119298) in view of Argue (2015/0371319) in further view of Felt (2018/0307761).

With respect to claim 15, the combination of Pettyjohn, Franco, Arrasvuori, and Argue, does not explicitly disclose the method of claim 13 further comprising, 
However, Felt which is pertinent in art to the claimed invention is related to a results processing system which processes results for a voice request. (¶ 0028)
adjusting the sort order presented with the search results based on a voice instruction to modify the sort order. (¶ 0078: discloses a “reorder” command that lists the results in a user defined order based on a subsequent verbal input.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Pettyjohn, to include adjusting the sort order presented with the search results based on a voice instruction to modify the sort order, as disclosed by Felt to achieve the claimed invention.  As disclosed by Felt, the motivation for the combination would have been to provide the ability for reordering results verbally. (¶ 0078)

Response to Arguments
13.	Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Claims 1-7, 9, 11 and 13-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant believes the above-noted amendments and remarks below now obviate these rejections. Specifically, the claims do not represent any known existing fundamental economic practice nor human activity. Moreover, the claims are not a mathematical concept nor a mental activity. As such, Applicant does not believe the claims are subject to the judicially-created abstract idea analysis in the first instance.”  The Examiner respectfully disagrees. 
	The claim limitations have been properly analyzed with respect to the abstract idea groupings under prong one of the two-part analysis, as the rejection identifies the specific limitations in the claim that fall within the certain methods of organizing human activity grouping enumerated in MPEP 2106.04(a)(2).  As previously explained in the rejection above, the limitations recited in claims 1, 13, and 19 pertain to product location services which encompasses a commercial interaction, (i) marketing or sales activities, or behaviors and (i) managing personal behavior/relationships or interactions between people including a series of steps a user follows to request and clarify guidance to the item located in multiple locations within the store.  Thus, the limitations of the claims may be reasonably characterized as falling within the certain methods of organizing human activity grouping.  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Alternatively, Applicant asserts that the claims are at least a practical application of the alleged abstract idea. The claims recite a very specific implementation restricted to searches within a store for items utilizing a combination of both text and voice where the search results comprise results for the item that is in multiple locations of the store and where the results are modified through clarification by the user. There is no concern of attempting to monopolize the alleged abstract idea and the claim amendments are not extra-solution since there are a variety of ways in which the alleged abstract idea can be implemented and Applicant's approach requires items that span multiple locations within the store, clarifying engagement by the user, and delivering the item location with a specific aisle location and a specific shelf location within the aisle. As such and in view of the above noted amendments, Applicant respectfully requests that the Examiner reconsider and withdraw these rejections.”  The Examiner respectfully disagrees.
	The Examiner maintains the specificity of the presently recited techniques does not change the previous analysis.  For example, MPEP 2106.05(f) indicates claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In this case, the features of allowing a user to perform searches within a store for items utilizing a combination of both text and voice where the search results comprise results for the item that is in multiple locations of the store and where the results are modified through clarification by the user are part of the judicial exception discussed in prong one and do not comprise additional elements, individually or in combination that integrate the exception into a practical application. For example, none of the limitations are indicative of improvements to the functioning of a computer or any other technology.   Finally, applicant’s argument as to the lack of monopolizing is also unpersuasive. Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Alice framework, “preemption concerns are fully addressed and made moot”. For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant argues “Pettyjohn is directed to a phone service that provides a user product information when the user is located with a specific store. Franco is directed to a product location service for a store. Arrasvuori is directed to a search interface that identifies objects via a plurality of different manners. Argue is a voice-based guidance navigation tool for use within a store. None of these references teach providing micro-level item location information for an item within the store. In fact, only Argue discusses providing an aisle location none of the other references provide such level of detail for the item location. However, Argue only discusses providing the aisle location and fails to teach item location information at a shelf level of detail within a given aisle. Applicant believes the above-noted amendments teach providing item location information at both the aisle and shelf location within that aisle. This is level of item detail is not taught nor suggested in the combination of references. As such, Applicant respectfully requests that the rejections of record be withdrawn and that the claims in question be allowed. Applicant respectfully requests an indication of the same from the Examiner.”  The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Applicant’s reply addresses “the Argue” reference individually.  The Franco reference was previously cited by the Examiner to teach the limitation of identifying multiple locations step as recited in the claims.  Contrary, to Applicant’s reply, the Franco reference clearly discloses the amended limitations in at least [¶ 0047-0049, 0074-0075 - the product location service can take the form of a location based service that uses the location of a user’s mobile device as part of providing the service.  In some forms, access to product location information in the form of a list or a graphical store routing map or both of the store could be provided with an indication of the product location.  The resultant product location information could be a simple list specifying the aisle identification number and additional detail such as distance down the aisle, the side of the aisle where the product is located, and the shelf or height above the floor.]
As best understood from the teachings of the Franco reference the product location service identifies product location information that specifies the aisle identification number and the shelf of a product including “decking screws” - aisle 4, shelves 2,3,4 and 5 as search results. The passages from the Franco reference serve to support the position that the identifying features relied upon by Applicant were previously performed in the prior art and known in the industry. For these reasons, the rejections under 103 are being maintained.

Applicant further argues “Claim 15 was rejected under 35 U.S.C. § 103 over Pettyjohn in view of Franco in view of Arrasvuori in view of Argue in view of Felt Michelle (U.S. 2018/0307761; hereinafter "Felt"). Based on the amendments and remarks presented above with the corresponding independent claims to these rejected dependent claims, Applicant believes that these rejected dependent claims are now in condition for allowance and respectfully requests an indication of the same from the learned Examiner.”  The Examiner respectfully disagrees.
Applicant's arguments for claim 15 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629